                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

JERODE GARNER                       *     NO: 20-1179
                                    *
VERSUS                              *     SECTION: S
                                    *     JUDGE MARY ANN VIAL LEMMON
PONTCHARTRAIN PARTNERS, INC.        *
AND LOW LAND CONSTRUCTION           *     MAGISTRATE: 1
CO, INC.                            *     JUDGE JANIS VAN MEERVELD
******************************************************************************
      PLAINTIFF’S FIRST SUPPLEMENTAL AND AMENDING COMPLAINT

       The First Supplemental and Amending Complaint of JERODE GARNER, a person of the

full age of majority, supplements and amends his previous Complaint as follows:

                                                1.

       By adding Paragraph XIV to the previously filed Complaint in this matter to read as

follows:

                                              “XIV.

       Made defendant herein is Z. E. SERVICES, LLC, a Louisiana company authorized to do

and doing business within the jurisdiction of this Court, which is indebted unto plaintiff for the

reasons as set forth herein and in the previously filed Complaint in this matter.”

                                                2.

       By adding Paragraph XV to the previously filed Complaint in this matter to read as follows:

                                              “XV.

       Upon present knowledge, information and belief, Z. E. SERVICES, LLC employed the

captain who was operating the tugboat and supervising the crew on January 13, 2020.”
                                                 3.

       By amending Paragraph VII to the previously filed Complaint in this matter to read as

follows:

                                              “VII.

       On information and belief, plaintiff alleges that the sole and proximate cause of the above-

described accident was the negligence of PONTCHARTRAIN PARTNERS, LLC, LOW LAND

CONSTRUCTION CO, INC., and Z. E. SERVICES, LLC in the following, non-exclusive

respects:

       a)      Breach of a legally imposed duty of reasonable care owed by the
               defendants to plaintiff;

       b)      Failure to provide a reasonably safe place to work;

       c)      Failure to properly train and supervise plaintiff;

       d)      Failure to take any means or precautions for the safety of
               defendants’ employees, including plaintiff;

       e)      Creation and maintenance of unseaworthy vessels and barges;

       f)      Failure to provide minimum safety requirements;

       g)      Failure to provide adequate equipment for the job in question;

       h)      Failure to provide adequate personnel for the job in question;

       i)      Other acts of negligence and unseaworthiness which will be shown at the trial of
               this matter.”

                                                 4.

       Plaintiff repeats, re-alleges, and reaffirms each allegation contained in the previously filed

Complaint as though copied herein in extenso, except as otherwise specifically modified

hereinabove.


                                                 2
                                                  5.

       Plaintiff prays for a trial by jury on all issues raised herein.

       WHEREFORE, plaintiff prays that all defendants be duly cited to appear and answer this

First Supplemental and Amending Complaint and after the legal delays and due proceedings had,

there be Judgment herein in favor of the plaintiff and against the defendants for all damages to

which plaintiff is entitled to recover for the reasons set forth herein, together with legal interest

thereon from the date of judicial demand until paid, for payment of all costs, including expert fees,

and for all other general and equitable relief.

       AND FOR ALL GENERAL AND EQUITABLE RELIEF.

                                                       Respectfully Submitted,

                                                       /s/ Tammy D. Harris______________
                                                       TIMOTHY J. YOUNG (22677)
                                                       TAMMY D. HARRIS (29896)
                                                       MEGAN C. MISKO (29803)
                                                       JOSEPH B. MARINO, III (29966)
                                                       THE YOUNG FIRM
                                                       400 Poydras Street, Suite 2090
                                                       New Orleans, Louisiana 70130
                                                       Telephone (504) 680-4100
                                                       Facsimile (504) 680-4101
                                                       tjy@theyoungfirm.com
                                                       tdh@theyoungfirm.com
                                                       mcm@theyoungfirm.com
                                                       jbm@theyoungfirm.com




                                                   3
